Citation Nr: 9936051	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  95-31 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired 
neuropsychiatric disorder, diagnosed as generalized anxiety 
disorder with depression, as being proximately due to or the 
result of service connected disabilities from a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry

INTRODUCTION

The veteran had active service from August 1970 to January 
1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied service connection for 
generalized anxiety disorder with depression, claimed as 
secondary to service-connected disability from a left knee 
disorder.  The Board notes that the veteran filed a notice of 
disagreement (NOD) in April 1999 concerning the April 1999 
rating decision that did not reopen claims for service 
connection for arthritis of the right shoulder and right 
ankle and a chronic left ankle disability.  The Board also 
notes that, in Manlincon v. West, 12 Vet. App. 238 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) held that when an NOD is filed, the Board should 
remand, rather than refer, the issue to the RO for the 
issuance of a statement of the case (SOC).  In this instance, 
however, the RO issued a SOC concerning these issues in 
August 1999, so a remand is not needed for that action to 
occur.  Moreover, as an appeal consists of a timely filed NOD 
in writing and, after a SOC has been furnished, a timely 
filed substantive appeal, 38 C.F.R. § 20.200 (1998), and as 
the record before the Board does not contain a substantive 
appeal as to these issues, these matters are not now before 
the Board for appellate review.  Nor is it appropriate to 
dismiss these issues for lack of jurisdiction, as the time 
for filing a substantive appeal has not yet expired.  See 
38 C.F.R. § 20.302(b) (1998).  


FINDING OF FACT

The veteran has current disability from generalized anxiety 
disorder and depression which is proximately due to or the 
result of his service-connected disability from left and 
right knee disorders and a low back disorder.



CONCLUSION OF LAW

Service connection is warranted for generalized anxiety 
disorder with depression.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.310 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  This 
conclusion is supported by a statement contained in a VA 
hospital report which indicates that the veteran's 
debilitating physical disorders have affected him mentally.  
During the most recent VA neuropsychiatric examination, an 
examiner concluded that the veteran's disability from 
degenerative arthritis and chronic pain was the stressor 
which precipitated his neuropsychiatric disorder.  The RO has 
assisted the veteran in all necessary matters, including 
seeking and securing all possible treatment records.  The 
Board is satisfied that all relevant facts which may be 
developed have been properly developed, and that no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Also, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (1998).

The veteran has service-connected disabilities from left 
medial meniscectomy with fusion of the knee, right knee pain 
with limitation of motion, left hip pain, and degenerative 
joint disease of the lumbosacral spine.  The surgery for his 
left knee fusion was performed in June 1993.

The veteran testified that he did not have disability from a 
neuropsychiatric disorder during his active military service, 
although he did admit to feeling some frustration after his 
in-service knee surgery.  At the time of his medical 
examination for separation from service, the veteran 
underwent a mental status examination.  An examiner reported 
that no psychiatric disease was found.

The veteran also testified that the onset of his current 
neuropsychiatric symptoms was about the time he had surgery 
in June 1993 for left knee fusion.  He stated that he had 
been unable to work since 1992 because of joint pain.  He 
stated that he began to see a psychiatrist because of anxiety 
and depression associated with his inability to do activities 
without assistance.

The recently dated medical evidence in the claims folder 
shows that the veteran has current disability from 
generalized anxiety disorder with depression.  That diagnosis 
is contained in a report of a VA examination dated in 
September 1993.

The evidence in the claims file supports a finding that the 
veteran's nueropsychiatric disability is proximately due to 
or the result of his service-connected disabilities.  During 
VA outpatient treatment in November 1993, an examiner noted 
that the veteran was very stressed by his physical 
incapacitation, financial crisis, and his feeling of 
helplessness.  A private hospital record dated in May 1994 
contains a diagnosis of anxiety and chronic leg pain 
secondary to arthritis.  The veteran was hospitalized in 
November 1994 for treatment of generalized anxiety, 
depression , and degenerative joint disease.  The VA 
physician who authored the hospital summary noted that the 
veteran was "suffering very much" from degenerative joint 
disease.  He commented that the veteran's debilitated 
physical condition was affecting him mentally.  In a letter 
dated in July 1996, a physician who had treated the veteran 
since September 1995 reported that the veteran's most 
disabling condition was extensive degenerative joint disease 
involving joints including his low back and both knees.  He 
had been having episodes of falling due to his right knee 
giving away.  This led to episodes of anger and depression 
about his worsening physical condition.

The veteran was afforded a VA neuropsychiatric examination in 
October 1998.  At that time he reported symptoms of feeling 
helpless and hopeless most of the time.  Based on the 
veteran's history, a review of the claims folder, a mental 
status evaluation, and psychological testing, an examiner 
reported a diagnosis of generalized anxiety disorder with 
depression.  The cited stressor was degenerative arthritis 
with chronic pain.  The examiner expressed her opinion that 
the veteran's neuropsychiatric disorder was "directly 
related" to his service-connected disabilities.  According 
to the examiner, the veteran's anxiety and depressive 
symptoms were precipitated by his medical condition, which 
acted as a psychosocial stressor.  The examiner cited a 
treatise on psychotherapy of the medically ill to support her 
conclusion that the veteran ". . . suffers from anxiety and 
depression resulting from loss of physical health and chronic 
pain."

The Board finds that the veteran has current disability from 
generalized anxiety disorder and depression which is 
proximately due to or the result of his service-connected 
disability from left and right knee disorders and a low back 
disorder.  The Board concludes that service connection is 
warranted for his neuropsychiatric disorder.


ORDER

Service connection is granted for generalized anxiety 
disorder with depression.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

